                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                 )   Criminal No. 18-150(1) (DWF/HB)
                                          )
       v.                 Plaintiff,      )
                                          )   DEFENDANT'S PRETRIAL MOTION
MICHAEL HARI,                             )   FOR DISCLOSURE OF RULE 404
                                          )   EVIDENCE
                        Defendant.        )


       Michael Hari, through the undersigned attorneys, Shannon Elkins and Reynaldo A.

Aligada, Jr., hereby move the Court for an Order directing the government to immediately

disclose any Abad act@ or Asimilar course of conduct@ evidence it intends to offer at trial.

Federal Rules of Evidence 404 (hereinafter FRE 404) requires pretrial notice. Pursuant to

the rule,

       Evidence of a crime, wrong, or other act is not admissible to prove a person's
       character in order to show that on a particular occasion the person acted in
       accordance with the character. . . .

       This evidence may be admissible for another purpose, such as proving
       motive, opportunity, intent, preparation, plan, knowledge, identity, absence
       of mistake, or lack of accident. On request by a defendant in a criminal case,
       the prosecutor must:

              (A) provide reasonable notice of the general nature of any such
                  evidence that the prosecutor intends to offer at trial; and

              (B) do so before trial--or during trial if the court, for good cause,
                  excuses lack of pretrial notice.

Fed. R. Crim. P. 404(b) (emphasis added).

       The pretrial notice requirement in criminal cases “is intended to reduce surprise and

promote early resolution on the issue of admissibility.” FRE 404, 1991 Amendments. “The



                                                 1
amendment requires the prosecution to provide notice, regardless of how it intends to use

the extrinsic act evidence at trial, i.e., during its case-in-chief, for impeachment, or for

possible rebuttal.” Id.

         Mr. Hari has a pending indictment in the District of Illinois that alleges conduct

postdating the conduct alleged in the Minnesota indictment. It is unclear what the

government intends to offer in its case-in-chief in the District of Minnesota without specific

notice of (1) what 404 evidence it intends to offer, and (2) how it perceives the evidence to

be admissible or relevant under FRE 404(b). Because of the number of allegations in the

Illinois indictment and elsewhere, Mr. Hari respectfully requests an Order directing the

government to immediately disclose any FRE 404 evidence it intends to offer at trial and

its reasoning for why it is admissible so that the Court may rule on the evidence before

trial.

         This, of course, does not include evidence that does not become known to the

government until some later time. Therefore, Mr. Hari also requests that the Order include

a provision directing the government to disclose any additional FRE 404 evidence that is

later discovered, immediately, upon its discovery by the government.

         Furthermore, Defense requests that the Order require the government to provide

specific notice of instances where the government believes the “bad act” evidence is

“intrinsic” to the indictment in the District of Minnesota if the evidence or instance

occurred at any time prior to or after August 5, 2017 and is unrelated to the elements of the

charges in the Minnesota indictment.




                                                 2
                                      LEGAL ANALYSIS

       “[I]ntrinsic evidence[] is evidence of wrongful conduct other than the conduct at

issue offered for the purpose of providing the context in which the charged crime

occurred.” United States v. Guzman, Nos. 18-1506, 18-2202, 2019 WL 2455577, at *5

(8th Cir. June 13, 2019) (quoting United States v. Campbell, 764 F.3d 880, 888 (8th Cir.

2014)) (alterations in original). “[W]hen evidence of other crimes is so blended or

connected, with the one on trial as that proof of one incidentally involves the other; or

explains the circumstances thereof; or tends logically to prove any element of the crime

charged, it is admissible as an integral part of the immediate context of the crime

charged.” United States v. Thomas, 760 F.3d 879, 884 (8th Cir. 2014); see also Guzman,

2019 WL 2455577, at *5 (“evidence that is inextricably intertwined with the crime

charged as well as evidence that merely ‘completes the story’ or provides context”)

(quoting Young, 753 F.3d at 770) (quotations omitted). Intrinsic evidence does not

implicate Rule 404(b), but all of the other Rules of Evidence still apply. United States v.

Young, 753 F.3d 757, 770 (8th Cir. 2014).

       For example, intrinsic evidence must be relevant to the instant crime. United

States v. Gomez-Diaz, No. 16-cr-348 (RHK/BRT), 2017 WL 3411950, at *2 (D. Minn.

Aug. 9, 2017) (declining to admit additional incriminating photos in a child pornography

case for the purposes of “flesh[ing] out” the alleged abuse because they were not included

in the charge and their admission “would confuse the jury over which photos are at

issue”); United States v. White Plum, 847 F.3d 624, 628 (8th Cir. 2017) (holding the


                                                 3
defendant’s wife’s prior accusations of child abuse were not intrinsic because the prior

child abuse did not involve the victim child). Moreover, FRE 404 does not limit intrinsic

evidence offered to prove “the context in which the charged crime occurred.” United

States v. Johnson, 463 F.3d 803, 808 (8th Cir. 2006). Nevertheless, the intrinsic evidence

must be relevant to the charged crime and “the probative value of intrinsic evidence must

not be substantially outweighed by its prejudicial effect.” United States v. Betts, 911 F.3d

523, 529; see also Guzman, 2019 WL 2455577, at 5; United States v. Tran, 122 F.3d 670,

674 (8th Cir. 1997). Thus, the district court must first determine if the wrongful conduct

to be offered is intrinsic or extrinsic; if it is intrinsic, whether it is relevant; and if

relevant, whether the evidence is more prejudicial than probative.

       For all of these reasons, the Defense respectfully requests immediate notice of any

wrongful conduct or prior bad acts the government intends to offer at trial, even if it

considers such evidence to be intrinsic to the charged offenses. If the evidence will be

offered pursuant to FRE 404, FRE 404(b) also requires the government to give notice of

which exception applies.




                                                     4
Dated: July 18, 2019   Respectfully submitted,

                       s/ Shannon Elkins
                       ______________________
                       SHANNON ELKINS
                       Attorney No. 332161
                       Attorney for Defendant
                       Office of the Federal Defender
                       107 U.S. Courthouse
                       300 South Fourth Street
                       Minneapolis, MN 55415

                       s/ Reynaldo A. Aligada, Jr.
                       ______________________
                       REYNALDO A. ALIGADA, JR.
                       Attorney No. 319776
                       Attorney for Defendant
                       Office of the Federal Defender
                       107 U.S. Courthouse
                       300 South Fourth Street
                       Minneapolis, MN 55415




                       5
